Title: John Adams to Franklin and John Jay, 27 August 1783
From: Adams, John
To: Franklin, Benjamin,Jay, John


          
            Gentlemen
            Paris August 27. 1783
          
          As I am informed that next Wednesday is
            appointed for the Signature of the definitive Treaties of Peace, I Suppose it will be
            thought proper to think of Some Conveyance of the Ratification of the Provisional
            Treaty, and of the Original of our definitive Treaty as Soon as it Shall be Signed to
            Congress. By what Vessell it will be proper to Send it, deserves to be considered as
            soon as possible, as it is of Importance to the Publick that the News of it, Should
            reach Philadelphia, without Loss of Time.
          I presume too, it will be thought proper to send The Treaties and Dispatches which may
            accompany them by Some carefull Hand, and the Choice will fall naturally among the
            younger Gentlemen who have been imployed abroad in the service of the Publick, in the Way of Negotiation. On this Supposition I beg Leave to propose to
            your Consideration, Mr John Thaxter, who had been for Some time in the service of
            Congress at Philadelphia, before he came to Europe, who embarked with me at Boston about
            four Years ago, and has accompanied me constantly from that Time to this in a dangerous
            Voyage and many fatiguing Journeys, and has ever been in the highest degree industrious
            and faithfull in the Publick service.
          With the greatest Respect, I have the Honour to be, Gentlemen, your most obedient and
            most humble servant
          
            John Adams.
          
          
            Their Excellencies Benjamin Franklin and John Jay Esquires,
              Ministers Plenipotentiary from the United States of America, for making Peace with
              Great Britain
          
         
          Endorsed by John Jay: Mr. Adams to
            Messr. Franklin & Jay 27 Aug. 1783
        